Case 1:17-cv-02972-RDB Document 454 Filed 01/02/20 Page 1 of 2
Case 1:17-cv-02972-RDB Document 451 Filed 12/31/19 Page 1 of 2

Law Orrces
KRAMON & GRAHAM, PA.

One Sovran Sracct
Surre 2600
Bartimore, MARYLANS 21202-3201

TELEPHONE: (410) 752-6030
Davin J. Srusred FACSIMILE: (410) 539-1269 E-Mait

 

LOO
ASS ACRE tN ot
wee Kramonendgraharn.com Dinecr Facemie

f4hO} 361-8229.
December 31, 2019

By ECF

The Honorable Richard D. Bennett

United States District Judge

United States District Court for the District of Maryland
101 West Lombard Street

Baltimore, Maryland 21201

Re: Keyes Law Firm, LLC v. Napoli Bern Ripka Shkalnik, LLC, et al.
Civil Action No. RDB-17-02972

Dear Judge Bennett:

The purpose of this letter is to outline, from Plaintiff's perspective, the remaining matters
to be addressed post-tnal by the Court and by the parties and to advise the Court of Plaintiff's
proposed plan for presenting these matters to the Court. Yesterday afternoon, Ms. Lewis and I
had a telephone conference with Ms. Finnerty (counsel for the Napoli Defendants) and Ms.
Lipkowitz and Ms. Keilty (counsel for the Legacy Defendants) to discuss these matters.

t Determination of the Constructive Trust Amount and Related Adjudications
Pursuant to Count 2 (declaratory judgment) and Count 6 (constructive trust) of Pleintiff's
Second Amended Complaint (ECF 274). As Your Honor will recall, after 9 p.m. on Sunday,
December 8, 2019, counsel for Cooper, Hart, Leggiero & Whitehead, PLLC (f.k.a. as the David
Law Firm) ("Cooper Hart") circulated a letter to Plaintiff's counsel and defense counsel, advising
that KLF is relieved of its obligation to remit to Cooper Hart its share of the gross recoveries of
the 2,174 subject clients, i.¢., 10% of the gross recovery. Immediately before the start of trial,
and at various points throughout trial, the Court discussed and heard argument on how to address
the Cooper Hart development. It is Plaintiff's understanding that the Court will address the
development within the context of the relief sought under the constructive trust (count 6) and
declaratory judgment (count 2) counts. Based on yesterday's telephone conference among
counsel, the parties generally agree that there are two main parts to this issue: (a) determining
the dolar amount of the share relinquished by Cooper Hart; and (b) determining how and to
whom that amount should be distributed.

With respect to part (a), by January 16, 2020 (the date established pursuant to this
Court's December 27, 2019 Order (ECF 448) for the submission of post-trial briefing), the
parties will endeavor to provide the Court with a stipulated amount that represents the share

Proposed Post-Trial Briefing Schedule |
APPROVED this 2nd day of January, 2020. |
I
|

vawlenaspocse , AUP PBB

Richard D. Bennett
U.S. District Judge

 
Case 1:17-cv-02972-RDB Document 454 Filed 01/02/20 Page 2 of 2
Case 1:17-cv-02972-RDB Document 451 Filed 12/31/19 Page 2 of 2
The Honorable Richard D. Bennett
December 31, 2019
Page 2

relinquished by Cooper Hart. In this regard, the jury determined that the total settlement
recovery for the claims of the 2,174 subject clients is $45,300,000. See Verdict Sheet (ECF
445). Ten percent (10%) of that amount is $4.53 million. A deduction will need to be made to
account for amounts that were previously remitted to Cooper Hart. | am hopeful the parties will
be able to reach an agreement on the final, net amount of the share relinquished by Cooper Hart.

With respect to part (b), in the coming days the parties will discuss whether they can also
come to an agreement. On January 16, 2020, the parties will cither submit a joint-proposal or,
to the extent there is not a consensus, submit two-page letters to the Court outlining their
respective positions on this subject.

2. Prejudgment Interest. Your Honor advised that the Court would address
prejudgment interest as a post-judgment matter. Now that the jury has determined the principal
amount owéd to Plaintiff, Plaintiff proposes to present the prejudgment-interest calculation to the
Court within the context of the post-trial briefing that will begin January 16, 2020.

3, Application for Fees and Costs. Plaintiff's motion for fees and costs is due
January 2, 2026, i.¢., 14 days after entry of the judgment (December 19, 2019), as provided by
Rule 54 and by Local Rule 109.2.a, Pursuant to Local Rule 1092.2, Plaintiff's supporting
memorandum under Local Rule 109.2.6 is due 35 days from the date the motion is filed (or
February 6, 2020. Therefore, Plaintiff will pian to file its supporting memorandum on or before
February 6, 2020.

Of course, if the Court prefers that we address these issues in a different manner, I am

happy to work with Chambers to schedule a conference call to discuss that approach with all
parties.

Respectfully submitted,
fs/

David J. Shuster
Counsel for Plaintiff

cc: All counsel of record by ECF

¥7249/0/ 03239488, DOCKS

 
